DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. The amendment filed by Applicant on January 14, 2022 has been fully considered. The amendment to instant claims 1 and 16 is acknowledged. Specifically, claim 1 has been amended to include a limitation of the composition having tool shrinkage of about 8 to about 14%. This limitation was not previously presented and was taken from instant specification ([00107] of instant specification). In light of the amendment filed by Applicant, all previous rejections are withdrawn. The new grounds of rejections necessitated by Applicant’s amendment are set forth below. Thus, the following action is properly made final.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. Claims 1-15, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Glogovsky et al (US 2015/0099840) in view of Zhao (US 2010/0331465), as evidenced by Mahal (US 4,479,989), Adstif HA801U flyer, Adstif HA802H flyer, TUFTEC H1062 flyer and KRATON G1643 flyer.
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.

4. As to instant claims 1, 19-20, Glogovsky et al discloses molded articles including automobile parts (Title) comprising a mold-in-color ([0041]) polymeric composition comprising:
A) 10-60%wt of a polypropylene homopolymer composition comprising:
     A1) a first polypropylene homopolymer having MFR of 50-200 g/10 min and density of 0.9-0.95 g/cc ([0007]-[0011]), specifically exemplified commercial product ADSTIF HA801U propylene homopolymer having MFR of 65 g/10 min and density 0.90 g/cc ([0097], as to instant claims 8, 12);
     A2) a second polypropylene homopolymer having MFR of 1-5 g/10 min ([0015]) and density of 0.900-0.950 g/cc ([0015-[0017]), specifically exemplified commercial product ADSTIF HA802H propylene homopolymer having density of 0.90 g/cc and MFR of 2.3 g/10 min ([0097], as to instant claims 8, 12);

C) 3-20%wt ([0020]) of  a compatibilizer comprising styrene block copolymer ([0024]), specifically SEBS ([0034]), specifically exemplified SEBS TUFTEC H1062 ([0097]);
D) a filler (Abstract, [0026], as to instant claims 9, 18);
E) less than 2%wt ([0097]) of an additive composition ([0027]) comprising a colorant ([0041], as to instant claim 13);
wherein the composition comprises MFR of 20-45 g/10min ([0005], as to instant claim 2).

5. The specific example 2 recites the use of two commercial propylene homopolymers: 51%wt of HA801U and 3.5%wt of HA802H (Table 1, as to instant claims 10, 11).

6. As evidenced by Adstif HA801U flyer, the Adstif HA801U propylene homopolymer is having: MFR 65 g/10 min; density 0.90 g/cc; Flexural modulus 2000 MPa; tensile strength at yield 42 MPa; tensile elongation at yield of 6% and notched Izod impact strength at 23ºC of 16 J/m (see Adstif HA801U flyer, as to instant claims 12, 16).

7. As evidenced by Adstif HA802H flyer, the Adstif HA802H propylene homopolymer is having: MFR 2.3 g/10 min; density 0.90 g/cc; Flexural modulus 1900 MPa; tensile strength at yield 37 MPa; tensile elongation at yield of 8% and notched Izod impact strength at 23ºC of 37 J/m (see Adstif HA802H flyer, as to instant claims 12, 16).


9. All ranges in the composition of Glogovsky et al are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

10. Though Glogovsky et al does not explicitly recite the used colorant being a pigment, since pigment is a colorant, it would have been obvious to use pigment as the colorant in the composition of Glogovsky et al as well, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where 

11. Glogovsky et al does not recite the composition further comprising a second SEBS elastomer.

12. However, Zhao discloses a thermoplastic elastomer composition comprising propylene homopolymers and further a blend of SEBS comprising 10-50%wt of  first SEBS having Mn of greater than 120,000 (i.e. relatively lower MFR) and 50-90%wt of a second SEBS having Mn of less 120,000 (i.e. relatively higher MFR) ([0021]), wherein the second SEBS having relatively lower molecular weight is commercial product KRATON 1643 having polystyrene content of 18-22% and hardness 52 A Shore (col. [0019]), 
wherein KRATON 1643 increases the compatibility, dispersibility and clarity when blended with polypropylene ([0019]).
As evidenced by KRATON G1643 flyer, the SEBS KRATON G1643 is further having MFR 14-25 g/10 min; tensile strength 1500 psi, elongation at break of more than 600%; styrene/rubber ratio of 20/80 (see KRATON 1643 flyer, as to instant claims 15-16).

13. Since both Glogovsky et al and Zhao are related to thermoplastic elastomer compositions comprising a combination of propylene homopolymers and SEBS elastomers, and thereby belong to the same field of endeavor, wherein Zhao teaches the use of a combination of SEBS having different molecular weights and explicitly teaches the low molecular weight commercial product KRATON G1643 providing Zhao and  Glogovsky et al, and to include, or obvious to try to include the commercial SEBS KRATON 1643 as an additional/second SEBS in the composition of  Glogovsky et al, in amounts as taught by Zhao, and/or include at least partially the combination of SEBSs of Zhao, so to further increase compatibility, dispersibility and clarity of the polypropylene homopolymer-based composition of Glogovsky et al, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

14. Since the composition of Glogovsky et al in view of Zhao is substantially the same as that claimed in instant invention, i.e. comprises substantially the same components as those claimed and disclosed in instant invention, including the use of the same commercial products Adstif HA801U, Adstif HA802H and KRATON 1643 as those claimed and disclosed in instant invention, used in the same relative amounts or in the relative amounts having ranges overlapping with those as claimed in instant invention, therefore, the composition of Glogovsky et al in view of Zhao would be reasonably expected by a one of ordinary skill in the art to have the properties, including tool shrinkage, Density, Flexural modulus, MFR, Charpy notched impact strength at 23ºC, Charpy notched impact strength at 0ºC, Charpy notched impact strength at -40ºC, color data ΔL*, L*, Δa*, a*, Δb*, b*, ΔE*, tensile yield strength and a gloss, that are either the same as those claimed in instant invention, or having ranges overlapping with those as claimed in instant invention as well.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

15. Further, though the example of Glogovsky et al (Example 2) shows mold shrinkage of 0.45% (Table 2), 
a) the specific Example 2 of Glogovsky et al shows the composition comprising 4%wt of a single SEBS TUFTEC H1062; 
b) Glogovsky et al teaches said SEBS compatibilizer being used in amount of as high as 20%wt ([0077], [0090]);
c) the composition of Glogovsky et al in view of Zhao discloses not only as high as 20%wt of SEBS TUFTEC H1062, but a combination of SEBS comprising a relatively lower-melt index SEBS and a relatively higher-melt index SEBS including commercial product KRATON 1643 in amount at least equal to that having relatively lower melt index, e.g.  SEBS TUFTEC H1062, i.e. as high as 20%wt;
d) Mahal further discloses compositions comprising a low density polyethylene (i.e corresponding to polyethylene elastomer of instant claims), a polypropylene and further commercial SEBS KRATON (col. 4, lines 25-32; col. 4, lines 57-60), wherein Mahal shows that the presence of 49.9% of SEBS provides molded articles having 10% shrinkage (col. 5, lines 9-10), wherein the presence of 20%wt of SEBS provides molded articles with lower shrinkage, such as 7% (col. 5, lines 26-29, 50-52). Thus, based on Mahal, it would have been obvious to a one of ordinary skill in the art that with the increase of the amount of added SEBS to polyolefin compositions, the level of shrinkage increases.

16. Thus, since the composition of Glogovsky et al in view of Zhao comprises a combination of a first polypropylene homopolymer commercial products Adstif HA801U (which is the same product used in examples of instant invention), the second polypropylene homopolymer Adstif HA802H (which is the same product used in examples of instant invention), a polyethylene-based elastomer having properties as claimed in instant invention, a first SEBS TUFTEC H1062 in amount of as high as 20%wt and further a second SEBS KRATON 1643 (which is the same product used in examples of instant invention) in amount at least equal to that of the first SEBS (since the blend of Zhao comprises KRATON 1643 in amount  equal to or higher than that of the SEBS with higher molecular weight), and the shrinkage of the polyolefin compositions increases with the increase of the amount of present SEBS, as evidenced by Mahal, therefore, the composition of Glogovsky et al in view of Zhao comprising more than 20%wt, or at least 40%wt of the combination of two SEBS, would be reasonably expected to have shrinkage, including tool shrinkage as claimed in instant invention, significantly higher than that exemplified by Glogovsky et al (Example 2 of Glogovsky et al), as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

17.  Further, it would have been obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the types and relative amounts of all of the components in the composition of Glogovsky et al in view of Zhao, including the relative amounts of both SEBS, and further the specific properties, such as density, MFR, tensile strength of each of the components in the composition of Glogovsky et al in view of Zhao, so to produce the final composition having a desired combination of properties, including desired level of shrinkage, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

18. Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Glogovsky et al (US 2015/0099840) in view of Zhao (US 2010/0331465), as evidenced by Mahal (US 4,479,989), Adstif HA801U flyer, Adstif HA802H flyer, TUFTEC H1062 flyer and KRATON G1643 flyer, in further view of Hansen et al (US 2011/0300321) and VERSIFY Plastomers and Elastomers flyer, 2016, as further evidenced by KRATON 1657 flyer.
In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.

19. The discussion with respect to Glogovsky et al (US 2015/0099840) in view of Zhao (US 2010/0331465), as evidenced by Adstif HA801U flyer, Adstif HA802H flyer, TUFTEC H1062 flyer and KRATON 1643 flyer, set forth in paragraphs 3-17 above, is incorporated here by reference.

20. Though Glogovsky et al discloses the use of the higher molecular weight SEBS, such as commercial SEBS TUFTEC H1062, Glogovsky et al does not recite the higher molecular weight/first SEBS having all the claimed properties.

21. However, Hansen et al discloses a molding composition comprising a polypropylene and up to 30%wt of a block copolymer composition comprising SEBS copolymers (Abstract, [0013], [0022]), wherein the SEBS block copolymers comprise commercial products KRATON 1657 having styrene content of 13%wt ([0036] and KRATON 1643 comprising 20%wt of styrene ([0036]). The molding compositions and articles are having improved impact resistance ([0034], [0014]).
As evidenced by KRATON 1657 flyer, KRATON 1657 is having diblock content of 30%; 300% Modulus of 350 psi; Shore A hardness 47%; elongation at break of 750%; styrene/rubber ratio of 13/87 (see KRATON 1657 flyer)
 Hansen et al , therefore, based on the combined teachings of Hansen et al and Glogovsky et al , it would have been obvious to a one of ordinary skill in the art to include, at least partially, or obvious to try to include the commercial SEBS KRATON 1657 as the SEBS in the composition of Glogovsky et al, either in addition to TUFTEC H1062 or as at least partial substitution of that, so to further improve impact strength of the composition of Glogovsky et al  and since it would have been obvious to choose material based on its suitability, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

23. Though Glogovsky et al discloses the use elastomer being a copolymer of ethylene with C3-10 alpha olefin having density of 0.85-0.88 g/cc ([0036], [0037]), Glogovsky et al does not explicitly recite the copolymer being ethylene-propylene copolymer having the claimed properties.

24. However, the VERSIFY Elastomers flyer shows a family of commercially available propylene-ethylene copolymers having excellent optics, and compatibility in blends for 

25. Since the ethylene-propylene copolymers having density in the range of 0.85-0.88 g/cc and MFR in the range of 0.5-2 g/10 min, as required by Glogovsky et al, are commercially available under a trademark VERSIFY, also having excellent optics, and compatibility in blends for molding, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Glogovsky et al and VERSIFY Elastomers flyer, and to include, at least partially, or obvious to try to include at least partially  the VERSIFY ethylene-propylene copolymer, such as VERSIFY 2300, as the ethylene-based elastomer in the composition of Glogovsky et al as well, so to further improve optical properties and compatibility of the composition of Glogovsky et al and since it would have been obvious to choose material based on its suitability.
Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

26. Since the composition of Glogovsky et al in view of Zhao, Hansen et al and VERSIFY elastomers flyer  is substantially the same as that claimed in instant invention, i.e. comprises the same components as those claimed and disclosed in instant invention, including the use of the same commercial products Adstif HA801U, Adstif HA802H, KRATON 1643, KRATON 1657 and VERSIFY ethylene-propylene elastomers, as those claimed and disclosed in instant invention, used in the same relative amounts or in the relative amounts having ranges overlapping with those as claimed in instant invention, therefore, the composition of Glogovsky et al in view of Zhao, Hansen et al and VERSIFY elastomers flyer  would be reasonably expected to In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
						
27. Further, it would have been obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amounts of all of the components in the composition of Glogovsky et al in view of Zhao, Hansen et al and VERSIFY elastomers flyer, and further the specific properties, such as density, MFR, tensile strength of each of the components in the composition of Glogovsky et al in view of Zhao, Hansen et al and VERSIFY elastomers flyer, so to produce the final composition having a desired combination of properties, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
28.  Applicant's arguments filed on January 14, 2022 have been fully considered. It is noted that in light of Applicant’s amendment, all previous rejections are withdrawn, thus rendering Applicant’s arguments moot. The new grounds of rejections necessitated by Applicant’s amendment are set forth above.

29. In addition, it is noted that:
1) though the example of Glogovsky et al (Example 2) shows mold shrinkage of 0.45% (Table 2), 
  a) the specific Example 2 of Glogovsky et al shows the composition comprising 4%wt of a single SEBS TUFTEC H1062; 
  b) Glogovsky et al teaches said SEBS compatibilizer being used in amount of as high as 20%wt ([0077], [0090]);
  c) the composition of Glogovsky et al in view of Zhao discloses not only as high as 20%wt of SEBS TUFTEC H1062, but a combination of SEBS comprising a relatively lower-melt index SEBS and a relatively higher-melt index SEBS including commercial product KRATON 1643 in amount at least equal to that having relatively lower melt index, e.g.  SEBS TUFTEC H1062, i.e. as high as 20%wt;
  d) Mahal (US 4,479,989) further discloses compositions comprising a low density polyethylene (i.e. corresponding to polyethylene elastomer of instant claims), a Mahal shows that the presence of 49.9% of SEBS provides molded articles having 10% shrinkage (col. 5, lines 9-10), wherein the presence of 20%wt of SEBS provides molded articles with lower shrinkage, such as 7% (col. 5, lines 26-29, 50-52). Thus, based on the evidence provided by Mahal, it would have been obvious to a one of ordinary skill in the art that with the increase of the amount of added SEBS to polyolefin compositions, the level of shrinkage increases.

2)  Thus, since the composition of Glogovsky et al in view of Zhao comprises a combination of a first polypropylene homopolymer commercial products Adstif HA801U (which is the same product used in examples of instant invention), the second polypropylene homopolymer Adstif HA802H (which is the same product used in examples of instant invention), a polyethylene-based elastomer having properties as claimed in instant invention, a first SEBS TUFTEC H1062 in amount of as high as 20%wt and further a second SEBS KRATON 1643 (which is the same product used in examples of instant invention) in amount at least equal to that of the first SEBS (since the blend of Zhao comprises KRATON 1643 in amount  equal to or higher than that of the SEBS with higher molecular weight), and the shrinkage of the polyolefin compositions increases with the increase of the amount of present SEBS, as evidenced by Mahal, therefore, the composition of Glogovsky et al in view of Zhao comprising more than 20%wt, or at least 40%wt of the combination of two SEBS, would be reasonably expected to have shrinkage, including tool shrinkage as claimed in instant invention, significantly higher than that exemplified by Glogovsky et al (Example 2 of Glogovsky et al), as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

3) It is further noted that the above rejections are based on combination of properties. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck  & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764